NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

JARTAVIS JAMEL PEACOCK,          )
                                 )
           Appellant,            )
                                 )
v.                               )                      Case No. 2D16-5478
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender,
and Terrence E. Kehoe, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              We affirm Jartavis Jamel Peacock's convictions and sentences. However,

we reverse the second written judgment which was entered simultaneously with the

entry of the amended written sentences, and we direct the trial court to strike the
second judgment on remand. See Freeman v. State, 225 So. 3d 929, 930 (Fla. 2d DCA

2017) (holding that it was error to enter a second judgment in conjunction with the entry

of new written sentences). With regard to the written sentences, the trial court shall

strike the costs imposed pursuant to sections 938.10 and 938.085, Florida Statutes

(2015), so that the written sentences reflect the trial court's oral pronouncement on said

costs.

              Affirmed in part, reversed in part, and remanded.



NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.




                                           -2-